         Case 1:19-cv-03820-PGG Document 22 Filed 05/30/19 Page 1 of 2
         Case 1:19-cv-03820-PGG Document 21-1 Filed 05/29/19 Page 1 of 2




 UNITED STATES DISTRICT COURT FOR THE
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------   X

 DURACELL U.S. OPERATIONS, INC.,                                          1:19- Civ. 03820
 A Delaware Corporation
                                  Plaintiff,                              STIPULATION TO EXTEND
                                                                          TIME FOR DEFENDANTS
                                                                          TO RESPOND TO
                                                                          PLAINTIFF'S COMPLAINT


                      against
 MY IMPORTS USA LLC, a New Jersey Limited
 Liability Company, MY IMPORT USA INC., a New
 Jersey Corporation, MANSUR MAQSUDI (a/k/a
 Mansur Maq), an individual, JIAN YANG ZHANG
 (a/k/a Kevin Zhang), an individual;


                                  Defendant(s).
 ------------------------------------------------------------------   X
        IT IS HEREBY STIPULATED by and between the parties hereto through their
respective attorneys that Defendant Jian Yang Zhang (a/k/a Kevin Zhang) and Defendant My
Import USA Inc. (collectively "My Import Inc. Defendants") that the My Import Inc. Defendants
hereby agree they have been duly served and submit to the personal jurisdiction of the Court, and
may have additional time to answer or otherwise respond to Plaintiffs complaint. Therefore, the
day for My Import Inc. Defendants to answer or otherwise respond to Plaintiffs complaint is
extended from May 30, 2019 to July 1, 2019.

        Good cause exists for this extension as defense counsel has just been retained in this case
and requires time to become knowledgeable about the case to prepare an initial pleading.

        This document is being electronically filed through the Court's ECF System. In this
regard, counsel for the My Import Inc. Defendants hereby attests that (1) this is the first request
for an extension; (2) the content of this document is acceptable to all persons required to sign the
document; (3) Plaintiffs counsel has concurred with the filing of this document; and (4) a record
supporting this concurrence is available for inspection or production if so ordered.
         Case 1:19-cv-03820-PGG Document 22 Filed 05/30/19 Page 2 of 2
         Case 1:19-cv-03820-PGG Document 21-1 Filed 05/29/19 Page 2 of 2




                                                   Respectfully Submitted,


                                         LAW OFFICES OF MICHAEL V. CIBELLA, LLC

DATED: May 28, 2019
                                                          By: s/ Michael V. Cibella
                                                          Michael V. Cibella (MC-8658)
                                                          Attorneys for Defendants
                                                          Kevin Zhang and My Import USA
                                                          Inc.
                                                          mvc@cibellalaw.com
                                                          546 Fifth Avenue, 6th Floor
                                                          New York, NY 10036
                                                          Telephone: 212.818.1880
                                                          Facsimile: 212.750.8297


                                            REED SMITH LLP

DATED: May 29, 2019
                                                          By: s/ Peter D. Raymond

                                                          Attorneys for Plaintiff
                                                          Duracell U.S. Operations, Inc.
                                                          praymond@reedsmith.com
                                                          599 Lexington Ave
                                                          New York, NY 10022-7650
                                                          Telephone: 212-549-0364
                                                          Facsimile: 212-521-5450


                                           ORDER
         Pursuant to the parties' stipulation, IT IS SO ORDERED. Defendant Jian Yang Zhang

(a/k/a Kevin Zhang) and Defendant My Import USA Inc. shall answer or otherwise respond to

Plaintiffs complaint on or before Monday, July 1, 2019.

Dated:    S/30/1~
         ---------

                                                  JUDGE PAUL G. GARDEPHE
                                                  UNITED STATES DISTRICT COURT
